Case 2:20-cv-00309-JPH-DLP Document 14 Filed 09/15/20 Page 1 of 2 PageID #: 60




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         TERRE HAUTE DIVISION

WILLIAM DOUGLAS WYATT, JR.,                   )
CYNTHIA MCLURE,                               )
JESSICA WHALEN-BAINE,                         )
                                              )
                         Plaintiffs,          )
                                              )
                    v.                        )   No. 2:20-cv-00309-JPH-DLP
                                              )
TERRE HAUTE POLICE DEPARTMENT,                )
RICK J. DECKER Det. #163,                     )
KEITH MOWBREY Det. #101,                      )
VIGO COUNTY,                                  )
                                              )
                         Defendants.          )

                                       ORDER

                                 I.    Joint Litigation

      On August 4, 2020, the Court ordered each Plaintiff to file by September

4, 2020 "a signed statement identifying their address, whether they are

prisoners, and whether they choose to maintain this case." Dkt. 12. Plaintiffs

Cynthia McLure and Jessica Whalen-Baine have not responded. This case is

therefore DISMISSED without prejudice as to those Plaintiffs.

                           II.    In Forma Pauperis Status

      On August 4, 2020 the Court informed Plaintiff William Wyatt that he

had "struck out" under 28 U.S.C. § 1915(g) and ordered him to pay the $400

filing fee or to show cause why his motions to proceed in forma pauperis should

not be denied. Dkt. 12. Mr. Wyatt has responded, asking the Court to order

that funds be withheld from his inmate trust account until the $400 filing fee



                                          1
Case 2:20-cv-00309-JPH-DLP Document 14 Filed 09/15/20 Page 2 of 2 PageID #: 61




is paid. Dkt. 13. He alternatively asks for a 120-day extension of time to pay

the filing fee. Id.

       However, plaintiffs who have "struck out" cannot "bring a civil action,"

28 U.S.C. § 1915(g), so if the fee is unpaid "the action must be dismissed,"

Sloan v. Lesza, 181 F.3d 857, 858 (7th Cir. 1999). Granting an extension of

time or allowing partial payments would allow the filing of this action without

prepaying the filing fee in violation of 28 U.S.C. § 1915(g). Id. Mr. Wyatt's

motion is therefore DENIED, dkt. [13], and this case is DISMISSED without

prejudice. Mr. Wyatt's motions to proceed in forma pauperis are DENIED

under 28 U.S.C. § 1915(g). Dkt. [8]; dkt. [10]. Final judgment will issue in a

separate entry.

      Furthermore, Mr. Wyatt is warned that in any future actions, "[a]n effort

to bamboozle the court by seeking permission to proceed in forma pauperis

after a federal judge has held that § 1915(g) applies . . . will lead to the

immediate termination of the suit." Sloan, 181 F.3d at 859.

SO ORDERED.
Date: 9/15/2020




Distribution:

WILLIAM DOUGLAS WYATT, JR.
132564
MIAMI - CF
MIAMI CORRECTIONAL FACILITY
Electronic Service Participant – Court Only


                                          2
